


110 HR 3680 IH: Extension of Vital Tax Policy Act of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3680
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. McDermott (for
			 himself, Mr. Brady of Texas,
			 Mr. Tanner,
			 Mr. Sam Johnson of Texas,
			 Ms. Berkley,
			 Mr. Porter, and
			 Mr. Meek of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for State and local sales taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Extension of Vital Tax Policy Act of
			 2007.
		2.Deduction for State
			 and local sales taxes
			(a)In
			 generalSubparagraph (I) of section 164(b)(5) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2008 and
			 inserting January 1, 2009.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
